 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDPenn Carpet Service, Inc.andLenwood Robinson.Case 6-CA-5225September 8, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND KENNEDYOn June 22, 1971, Trial Examiner William F.Scharnikow issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair laborpractices alleged in the complaint and recommendedthat the complaint be dismissed as to those allega-tions.Thereafter, the General Counsel filed excep-tions to the Trial Examiner's Decision and a brief insupport thereof. The Respondent subsequently filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Penn Carpet Service, Inc., Pitts-burgh, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM F. SCHARNIKOw, Trial Examiner: The com-plaint alleges, but the answer of the Respondent denies,that the Respondent, Penn Carpet Service, Inc., hasengaged inunfair labor practices affecting commercewithin the meaning of Sections 8(a)(1) and (3) and 2(6) and(7) of the National Labor Relations Act, as amended, 29U.S.C. Sects. 151,et seq.,by interrogating employeesconcerning their union activities and sympathies and bydischarging Lenwood Robinson and Dale Butler on orabout October 5, 1970, because theyengaged inconcertedactivities with other employees for the purpose of collectivebargaining and other mutual aid and protection, and inorder to discourage membership in United Brotherhood ofCarpenters and Joiners of America, Floor Coverers andDecorators Local Union 1759, AFL-CIO, herein called theUnion.Pursuant to notice,a hearingwas held in Pittsburgh,Pennsylvania, on March 19 and 20, 1971, before the TrialExaminer.The General Counsel and the Respondentappeared by counsel and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and tointroduce evidence on the issues. Since the hearing, counselfor the General Counsel and for the Respondent havesubmitted briefs which have been duly considered.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Penn Carpet Service, Inc., a Pennsylva-nia corporation with its principaloffice inPittsburgh,Pennsylvania,operates a carpet installationbusiness.During the past 12 month period immediately precedingthe issuance of the complaint, the Respondent performedservicesin excessof $50,000 within the Commonwealth ofPennsylvania for Gray Flooring, International BroadloomCarpet & Decorating Company, Inc., and Busy BeaverBuilding Centers, Inc., all of which are directlyengaged ininterstate commerce. I find that the Respondent is engagedin a business affecting commerce within themeaning of theAct and is subject to the Board's jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDUnitedBrotherhood of Carpenters and Joiners ofAmerica, Floor Coverers and Decorators Local Union1759,AFL-CIO, herein called the Union is a labororganization within the meaning of the Act.III.THEUNFAIR LABOR PRACTICESA.The Evidence GenerallyThe Respondent ordinarily employs 15 or 16 carpetlayersor"mechanics" and helpers who install wall-to-wallcarpeting under Respondent's contracts with individualhomeowners or under the Respondent's subcontracts withlarger carpeting firms who hold primary carpeting contractswith residential builder-developers. Alfred Pagano has beenthe president, owner, and manager of the Respondent'sbusiness since its inception. At all material times in thepresent case, Albert Kaiser, assisted by Dave Pagano (thepresident's brother), has been the Respondent's warehouse-man, carpetcutter, and delivery man. Two supervisors, RayBossong and Bill Thompson, have had general supervisory193 NLRB No. 14 PENN CARPET SERVICE, INC.75assignments, including supervision of the mechanics andthe helpers.Until their discharges by the Respondent on October 5,1970, Dale Butler and Lenwood Robinson had worked forthe Respondent as mechanics for approximately 2 years (inButler's case) and for about 8 months (in Robinson's case).In July 1970, Butler and Robinson had discussed joiningthe Union and Robinson spoke by telephone with JosephPoplowski, the Union's business agent. But after talkingalso with five of the other mechanics (Bob Beatty, ThomasPegg, Thomas Rabbitt, Douglas Hardt, and Bill Miller),they decided that, in view of the number of summer helpemployed by the Respondent, the time was not ripe fororganization and Robinson so informed Business AgentPoplowski. In late September, Robinson and Butler againspoke with the same five mechanics and two additionalmechanics (Robert Van Kirk and Frank Paga), and upontheir indicating a willingness to join, or at least an interestin joining,Robinson again telephoned Poplowski onFriday, October 2. On Saturday, October 3, Robinson andButler visited Poplowski at the Union's office, signed unionmembership applications, and arranged for a meetingbetween Poplowski and other interested mechanics em-ployed by the Respondent, to be held at the Union's officeon Monday evening, October 5. During the workday, onMonday, however, both Robinson and Butler weredischarged and the two men notified Business AgentPoplowski of this fact and called off the evening meetingwith Poplowski.On that Monday morning, October 5, the Respondent'smechanics and helpers, including Robinson and Butler,attended a short meeting with President Pagano in the shopas they usually did on Monday mornings before going outto their assignments for the day. Before the meeting and asthe men set out on their assignments, Butler and Robinsontold each of the other seven mechanics, whom they hadalready spoken to about the Union, that there would be aunionmeeting that night. There is no evidence thatconversations between the men at such times were unusualnor is there any direct evidence, or evidence from which Iwould infer, that Pagano or his supervisors noticedanything unusual about the conversations that morning oroverheard anything of their substanceAt the meeting with the employees that morning, Paganotold the men that an error made by one of the mechanicsthe previous week, would cost the Respondent $500. He didnot name the mechanic, but it is clear that it was neitherButler nor Robinson. It is also undisputed that Pagano didnot mention Butler's or Robinson's name at this meetingnor criticize any job on which either of them had worked.Later in the morning, President Pagano left the shop foran hour and a half and, while driving mechanic Frank Pagain the Respondent's truck in search of a power stretcher tobe used by Paga's crew, had a conversation with Paga inwhich the subject of unions came up. Pagano had deliveredcarpet to one of the Respondent's jobs to which Paga andmechanics Robinson and Robert Kruljak had been sentthatmorning.Ordinarily,Pagano did not make suchdeliveries and the General Counsel suggests that he did soon this occasion to learn what he could about hismechanics' interest in a union. But, crediting Pagano'stestimony, I find no credible basis for any such conclusion.After Paga's crew had left for the job, Pagano realized therewas no one else in the shop to deliver the carpet' and soPagano himself left the shop with the carpet after askingJohn Kruljak, a neighboring tavern owner and father ofmechanic Robert Kruljak, to take his telephone calls duringhis absence. At the jobsite, Pagano learned from Paga thatthe crew had no power stretcher and so, accompanied bymechanic Paga, he left the site in the truck and telephonedhis shop to find out from his installation schedule whetherthere was a crew of the Respondent working on a nearbyjobwhere he might pick up a power stretcher. Hisaccomodating neighbor answered the telephone but couldnot understand the schedule book and so Pagano returnedPaga to the j obsite and told Paga that he would send out apower stretcher from the shop.There was actually no dispute as to the substance andcourse of Pagano's and Paga's conversation while they wereriding in the truck that morning and the following findingsare based on a composite of the testimony given by bothmen. Pagano talked with Paga about Paga's family and alsoabout layoffs of carpet mechanics which were taking placeat other shops including the Colonial Carpet Company,which they passed as they were driving. Paga said, "That's aunion shop." Pagano then said that they did not "stretch"out their work as the Respondent did and, saying that heknew that Paga had once been a member of the Union, heasked Paga what he thought about the Union and whetherhe would go back into it if he had a chance. Paga answeredthat "it is okay if you get enough seniority," and that hewould "vote" for the Union if everyone else in the shop did.PresidentPagano returned to the shop at 11 a.m.Supervisor Bossong had been out of the shop earlier in themorning but had come in again before Pagano's return.According to Pagano's and Bossong's testimony, they andSupervisor Bill Thompson2 discussed four or five com-plaints about Robinson's and Butler's work which had justbeen received in the mail that morning from RyanConstructionCompany and Pagano, urged by the twosupervisors to discharge the men, decided to hold a specialmeeting of all the mechanics that afternoon at which, as awarning to the rest of the men, he would dischargeRobinson and Butler as incompetent, not only because ofthe current complaints but also because Pagano and thesupervisorshad for some time been dissatisfied withRobinson's and Butler's work and the numerous earliercomplaints received about it.Whether or not the evidence as to numerous complaintsagainstRobinson and Butler generally supports theRespondent's contention that these were the actual groundsfortheirdischarges will be considered later in mydiscussion of the Respondent's defense. In any event, aspecial meeting with all the mechanics was held by Paganoat the end of the day and, although Pagano admittedly hadnever before reprimanded mechanics nor discharged any ofIWarehouseman Kaiser was out picking up an order and SupervisorRay Bossong had left the shop for an hour or two because of an injury tohis son2Thompson was inthe hospitalfor surgeryat the timeof thehearingand therefore did not testify 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem in the presence of other mechanics, he told Robinsonand Butler at the meetingthat they were "publiclydischarged" for "incompetence" and the number ofcomplaintsmade about their work for the past 6 months. Inaddition,as Pagano testified and I find,he told the othermechanics that if their work got as bad as Robinson's andButler's, they would also be fired and "if they didn't like itthat they were free to leave now."On October 6, the day following the discharges,Robinson filed the unfair labor practice charge in thepresent case alleging that the Respondent had dischargedhim and Butler because of their membership in, and theirconcerted activities on behalf of, the Union. A copy of thecharge was received by the Respondent in the mail onOctober 7 and on October 8 President Pagano presented tohis supervisors and his mechanics a typewritten form onwhich each of them was asked to express his "opinion" ofwhether Robinson's and Butler's discharges were becauseof their union activities or because of "professionalinefficiency,"by affixing his signature to one of fourparagraphs in the form; i.e., (1) the employee was "notaware of Robinson's andButler'sUnion activity and"believed"they were terminated because of"professionalinefficiency"; (2) the employee was "aware"of Robinson'sand Butler'sunion activity but believed that they wereterminated"because of professional inefficiency" and notbecause of their union activity; (3) the employee "was notaware" of Robinson's and Butler's union activity butbelieved that they were terminated"because of this allegedactivity and not because of professional inefficiency"; or(4) the employee "was aware"of Robinson's and Butler'sunion activity and believed that they were terminatedbecause of "this activity and not because of theirprofessional inefficiency."Of the I I persons complying with Pagano's request thatthey sign this paper indicating their"opinion,"6 of them(including Supervisors Bossong andThompson)signedunder alternative paragraph(1), and the remaining 5 (all ofwhom were mechanics)signed alternative(2).No onesigned alternative(3) or (4).B.The Evidence BearingUpon the Reasons for theDischargesAs I have already found, President Pagano told Robinsonand Butler when he discharged them thattheywere beingdischarged for "incompetence" and the number ofcomplaints made about their work for the past 6 months.Robinson testified that,in his 8 months of employment bythe Respondent,he had never been reprimanded because ofhiswork nor previously told that he was incompetent.Butler testified that in the 2 years of his employment, hehad been reprimanded only three times; i.e., in December1969 for forgetting to take a power stretcher on a job, inApril 1970 for leaving a job as a member of a four-mancrew before the end of his workday (although he had firstexplained the necessity for his doing so), and finally in mid-July or possiblyas late as theend of August 1970 bySupervisor Thompson for not having done enough work ona Lorraine Hotel job.Both Robinson and Butler admitted,however,that there were complaints from customers attimes about jobs on which they had worked. Robinsontestified that these complaints were posted on the bulletinboard, listing the job and the names of the mechanicsinvolved, but insisted that his name was included only withother mechanics on the same jobs. Butler testified, too, thattherehad been customer complaints about his jobsalthough he "would really have no idea how many Ireceived." He testified that he might "have received onlyone or two during the last month of his employment."PresidentPagano and Supervisor Bossong testified,however, that the complaintsagainstRobinson and Butlerweremuchmore numerous than against the othermechanics and that Supervisor Thompson (who could notappear to testify because he was in the hospital), as well asBossong,had for some time recommended that the twomen be discharged. According to the testimony of JosephVoytosh (who was employedinan"administrative"capacity in the office) and the testimony of SupervisorBossong, they had both spoken to Robinson about thecomplaints against him,and, on one occasion when Paganowanted to cut Robinson'swages,Voytosh, impressed byRobinson's regular attendance,interceded for Robinsonand merely spoke to Robinson and warned him withoutactually reducing his wages.Concerning the Lorraine Hotel incident for which Butlertestified he had been reprimanded, there is no dispute thatSupervisor Thompson had actually recommended Butler'sdischarge but that, in a discussion of the matter withThompsonand Bossong in Butler's presence,Paganorelented and said he would give Butler another chance.Butler testified that Pagano had told him of Thompson'srecommendation and then asked Bossong if he, too, hadrecommended Butler's discharge but that Bossong said hehad made no such recommendation. According to Butler,he was not handed his pay in an envelope on this occasion,and it was only after Pagano made it clear he would not bedischarged that Butler said, "Thanks, I will try to do better,and to do what you expect of me."But Bossong testified,and I credit his testimony and find, that on this occasion,Pagano handed Butler an envelope with his paycheck andtoldButler that Thompson had recommended Butler'sdischarge"several times before and [that Pagano] had heldon because [Butler's] work might have improved, but ithasn't improved"; that Butler pleaded for his job andanother chance to improve his work; and that Pagano thensaid he would give him the chance.Coming down to the number of complaints which weremade about their work,it seems clear to me that whateverthe number may have been,both Robinson and Butler wereaware of each of them since they were posted on thebulletin board and the men had to go out and correct them.Complaints about bad work are made to the Respondenteither by telephone or by letter. Telephoned complaints arenoted on the pages of a so-called "service call book" whichlistsnot only the job but ordinarily, although not always,themechanics involved.Lettersofcomplaint fromdevelopers are ordinarily addressed to the prime carpetingcontractor, forwarded to the Respondent as subcontractor,and eventually returned by the Respondent to the primecarpeting contractor after the complaints have beenattended to. Each complaint is listed on the Respondent'sbulletinboard for the attention of the mechanic or PENN CARPET SERVICE, INC.77mechanics involved. In the cases of developers' complaintsand those of the telephoned complaints in which there aresometimesno notations of the mechanics who did the work,thenames of the mechanics are procured from theRespondent's day-to-day "schedule book of installations."In checking back for a list of all complaints againstRobinson,Butler,and the other mechanics for the year1970, as the Respondent was asked to do under a subpenaissuedby the General Counsel and served upon theRespondent before the hearing, the Respondent wastherefore required to secure this information from anumber of journal sources, including not only its "servicecall book" and its "schedule book of installations" but, inthecasesofdevelopers such as Ryan ConstructionCompany, also a separate series of such complaints whichwere apparently listed under lot and block number ratherthan chronologically. In apparent realization of thecomplexity of this task, the subpena stated (as the GeneralCounsel admitted at the hearing) that the Respondent"could supply a summary." Such a seven-page summary ofallcomplaints against allmechanics during 1970 wasprovided by Respondent and admitted in evidence asRespondent's Exhibit 1.As I have noted, Pagano and Bossong testified thatPagano decided to discharge Robinson and Butler duringthe day of October 5, not only because of the four or fivecomplaints about their work on the Ryan Construction jobswhich had been received in the mail that morning but alsobecause Pagano and Supervisors Thompson and Bossonghad long been dissatisfied with the men's work and thenumerous earlier complaints about it, although Paganohad, up to thistime,refused to follow the repeatedrecommendations of the supervisors that the men bedischarged in the hope that their work would improve.According to Bossong's testimony, "about fifty percent [ofthe complaints received in 1970] was Mr. Butler's and Mr.Robinson's and the balance of them were divided upamong the other twelve or fourteen men in the shop." Thesummary of the 1970 complaints submitted by theRespondent in reply to the subpena, generally supports thisestimate.Of 77 complaints received, 33 were against Butler,Robinson, or both of them. In the case of Butler who wasemployed for the first 9 months of this year, there were 21against himalone and 8 against him and Robinson as ateam. In the case of Robinson, who was employed for 8months of this time, there were four against himindividually in addition to the eight against him and Butlerasa team. I accept this summary and make thecorresponding findings.3C.ConclusionsThe foregoing evidence reveals at most two instances of3As I have noted in the text, the General Counsel's subpena servedupon the Respondent before the hearing, indicated that a summary of the1970 complaints taken from the Respondent's records would satisfy thesubpenaAt the hearing, however, the General Counsel objected to theadmission of the Respondent's summary and sought to introduce inevidence only the Respondent's "service call book," claiming that therewerediscrepancies between the "service call book" and the summary Iadmitted the Respondent's summary in evidence and rejected the GeneralCounsel's offer of the "Service call book" for the following reasons The"service call book" was a bound book with numerous entries and, as I haveunfair labor practices by President Pagano, first in hisasking mechanic Frank Paga what he thought about theUnion and whether he would go backintothe Union, andthen in his later asking his employees (after he had beenserved with the unfair labor practice charge accusing him ofdischarging Robinson and Butler because of their unionactivities) to indicate by their signatures on the form ofquestionnaire provided by Pagano, whether they knew ofany union activities on the part of Robinson and Butler andwhether, having been present when the two men weredischarged, they believed that they had been discharged forsuch union activities or for "professional inefficiency." Iconclude that by thus questioning Paga about his feelingsconcerning the Union and by asking his employees abouttheir knowledge of Robinson's and Butler's union activitiesas well as their opinions of the reasons for their discharges,ineach case without showing the necessity for suchquestions and without giving the employees the assurancesagainst discrimination required by the Board's decisions inBlue Flash(109 NLRB 591) andStruksnes Construction Co.(165NLRB 1062), President Pagano interfered with,restrained, and coerced the employees in their freedom toexercise the employee rights guaranteed in Section 7 of theAct and thereby committed unfair labor practices withinthe meaning of Section 8(a)(1).But these isolated instances in which the employees'nghts were infringed do not indicate either a knowledge onthe part of Pagano that union activity was actually takingplace and that Robinson or Butler was involved, or thatPagano was at all disposed to curb it by dischargingRobinson and Butler. For I am convinced that Pagano'sconversation with Paga was a casual conversation in whichPaga first referred to the Union, and that Pagano'spresentationof the questionnaire to the employees,although devoid of any real value in preparing his defenseto the unfair labor practice charge which had just beenserved upon him, was in fact innocently intended by himsolely to serve that purpose.Nor are there any other indications in the record ofknowledge by Pagano of Robinson's and Butler's unionactivity or of an antiunion disposition on Pagano's partunless they can be found in the coincidence of thedischarges with the inception of Robinson's and Butler'sattempt to organize the mechanics and in a patentfabrication of the grounds given by Paganoand Bossongfor their discharges. And of this I am not persuaded since,upon consideration of the evidence already summarized, Iconclude that Pagano and his two supervisors had for along time considered discharging the two men because ofthe numerous complaints about their work; that the matterfinally came to a head when the batch of four or fivecomplaints were received on October 5; and that Paganohad not only bowed to his supervisors'recommendationsalready foundin the text upon Bossong's and Pagano's testimony, it wasonly one of the sources of relevant information about the 1970 complaints,none of which were complete nor intelligible without explanatorytestimonyfrom Bossong who had prepared Respondent's summary. Thesesources,including the "service call book"and "schedule book ofinstallations," were inspected by the General Counsel during the hearingand his examination of Supervisor Bossong disclosed no substantialvariances from nor any lack of support for, the items in the Respondent'ssummary 78DECISIONSOF NATIONALLABOR RELATIONS BOARDbut decided to discharge the two men in the presence of theother mechanics as a warning to them of the consequencesof poor work and an unusually high number of complaintsabout it.Accordingly, I conclude that the Respondent dischargedRobinson and Butler, not because of their union activities,but because of their incompetence as shown by the numberof complaints about their work. I will recommend thedismissal of the allegations of the complaint that theRespondent committed unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act in itsdischarge of Robinson and Butler.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the business operationsof Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce between the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct, I will recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAWORDERThe Respondent, Penn Carpet Service, Inc., a Pennsylva-nia corporation, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Questioning employees about theirfeelings concern-ingUnited Brotherhood of Carpenters and Joiners ofAmerica, Floor Coverers and Decorators Local Union1759,AFL-CIO, or any other labor organization, abouttheir knowledge of the union activities of other employees,or about their opinions as to whether particular employeeshave been discharged for union activities or for Just cause.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post at its shop in Pittsburgh, Pennsylvania, copies ofthe attached notice marked "Appendix."5 Copies of saidnotice, on forms provided by the Regional Director forRegion 6, shall, after being signed by a representative of theRespondent, be posted by it immediately upon receiptthereof and be maintained for a period of 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondentto ensurethat said notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 6, in wnting,within 20 days from the receipt of the Trial Examiner'sDecision, what steps the Respondent has taken to complyherewith.6IT IS FURTHER ORDEREDthat, except for the unfair laborpracticesspecificallyfound in the Trial Examiner'sDecision, the complaint be, and the same is hereby,dismissed.1.Respondent, Penn Carpet Service, Inc., a Pennsylva-nia corporation, is an employer engaged in a businessaffecting commerce within the meaning of the Act.2.United Brotherhood of Carpenters and Joiners ofAmerica, Floor Coverers and Decorators Local Union1759, AFL-CIO, is a labor organization within the meaningof the Act.3.By questioning employees about theirfeelingsconcerning the Union, about their knowledge of the unionactivitiesof other employees, and about their opinions as towhether particular employees had been discharged forunion activities or for incompetence, the Respondentinterfered with, restrained, and coerced its employees in theexercise of their rights guaranteed by Section 7 of the Actand committed unfair labor practices within the meaning ofSection 8(a)(1).4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.The Respondent did not commit the other unfairlabor practices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following: 44 In the event no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome itsfindings,conclusions, and Order,and all objections theretoshall be deemed waived for all purposes.s In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "6 In the event that this recommended Order isadopted bythe Boardafter exceptions have been filed,this provision shall be modified to read:"Notify theRegional Director for Region 6, in writing, within 20 days fromthe date of thisOrder,what steps the Respondent has taken to complyherewith "APPENDIXNOTICE ToEMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT question our employees about theirfeelings concerning United Brotherhood of Carpentersand Joiners of America, Floor Coverers and Decorators PENN CARPET SERVICE, INC.LocalUnion 1759, AFL-CIO, or any other labororganization,about their knowledgeof the unionactivitiesof other employees, or about theiropinions asto whether particular employees have been dischargedfor union activitiesor for just cause.WE WILL NOT in any like or relatedmanner interferewith,restrain,or coerceany of ouremployees in theexercise of their rights guaranteed in Section7 of the Act.All of our employees are free to become orremain, orrefrain from becoming or remaining,members of any labororganization.DatedBy79PENN CARPET SERVICE, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board'sOffice, 1526Federal Building, 1000 Liberty Avenue,Pittsburgh, Penn-sylvania 15222,Telephone 412-644-2977.